DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response after final filed August 1, 2022 has been entered. No claims have been amended, claims 3, 7, 9, 16, 18 20-23, and 25-26 have been cancelled, and no claims have been newly added.  Claims 1, 2, 4-6, 8, 10-15, 17, 19, 24, and 27 are pending.  Claims 10-15, 17, 19, and 24 stand withdrawn as directed to the nonelected invention.  Claims 1, 2, 4-6, 8, and 27 are under current examination.  

Withdrawn Rejections - 35 USC § 103
Claims 1, 2, 4-8, and 27 were rejected in the previous Office Action mailed May 5, 2022, form under 35 U.S.C. 103 as being unpatentable over the combination of Nink et al. (Pub. No.: WO 2012/084969; Pub. Date: June 28, 2012) and Yang (Pub. No.: WO 2012/097197; Pub. Date: Jul. 19, 2012).  Applicant’s arguments filed on August 1, 2022 have been fully considered, and found persuasive.  Applicant traversed the rejection arguing that the Nink does not teach or disclose wherein the hydrophobic domain consists of polyisobutylene and polybutene mixture in an amount of about 7-15 wt% based on the total weight of the adhesive matrix composition.   Applicant’s argument has been fully considered, and found persuasive as Nink discloses that the mixture of polyisobutylene and polybutene mixture needs to be present in a range of at least 50 % weight of the adhesive composition.  There is no teaching, suggestion, or motivation to reduce the mixture of polyisobutylene and polybutene by at least 70%  by weight in the hydrophobic domain consisting of the mixture of polyisobutylene and polybutene.  Accordingly, the rejection is hereby withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brennen Baylor on August 17, 2022.
The application has been amended as follows:

In the claims
The following claims have been amended as follows:
Claim 6 has been rewritten as follows:
The adhesive matrix of claim 1, wherein the polyvinylpyrrolidone-vinyl acetate copolymer is about 10-20 wt%.

Claim 10 has been canceled.
Claim 11 has been canceled.
Claim 12 has been canceled.
Claim 13 has been canceled.
Claim 14 has been canceled.
Claim 15 has been canceled.
Claim 17 has been canceled.
Claim 19 has been canceled.
Claim 24 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest an adhesive matrix, comprising: a hydrophilic domain consisting of a polyvinylpyrrolidone-viny1 acetate copolymer; a hydrophobic domain consisting of a polyisobutylene and polybutene mixture and an acrylic acid/vinyl acetate  copolymer, wherein the polyisobutylene and polybutene mixture is present in an amount of about 7-15 wt% based on the total weight of the adhesive matrix, and the acrylic acid/vinyl acetate copolymer is present in an amount of about 50-60 wt%, based on the total weight of_the adhesive and an active agent selected from the group consisting of donepezil,_ ropinrole,  lidocaine,and oxybutynin wherein the active agent is present in an amount of about 15-25 wt% based on the total weight of the adhesive matrix, and wherein the active agent is present at a concentration above its saturation concentration in the hydrophobic domain; wherein the hydrophilic domain and the hydrophobic domain are co-soluble in a solvent system and present in the adhesive matrix in a proportion to one another to solubilize an amount of the active agent greater than the amount of the active agent soluble in either domain alone, and wherein the adhesive matrix does not contain any component acting as a cross-linking agent for the acrylic polymer.

The closest prior art is Nink et al. (Pub. No.: WO 2012/084969; Pub. Date: June 28, 2012).  Nink discloses an adhesive composition as part of a transdermal therapeutic drug release device (abstract) wherein the adhesive is selected from the group consisting of polyvinyl pyrrolidone vinyl acetate copolymer, wherein the adhesive further comprises polyisobutylene as a pressure sensitive adhesive wherein the polyisobutylene comprises a tackifier of  poylbutene oil  and a pharmaceutical (page 5 lines 7-16 and page  12 lines 1-3), wherein the tackifier comprising polybutenes (page 18 lines 1 and 13-16) and there is a mixture of polyisobutene with different average molecular weights including from 500,000 to 2,100,000 and 15,000 to 100,000 (page 11 lines 20-32), wherein the pharmaceutical is in an amount from 1-30% of the adhesive component (page 5 lines 15-18).

The instant invention is the first  adhesive matrix, comprising: a hydrophilic domain consisting of a polyvinylpyrrolidone-viny1 acetate copolymer; a hydrophobic domain consisting of a polyisobutylene and polybutene mixture and an acrylic acid/vinyl acetate copolymer, wherein the polyisobutylene and polybutene mixture is present in an amount of about 7-15 wt% based on the total weight of the adhesive matrix, and  the acrylic acid/vinyl acetate copolymer is present in an amount of about 50-60 wt%,_based on the total weight of_the adhesive and an active agent selected from the group consisting of donepezil,_ropinrole,  lidocaine,and oxybutynin  wherein the  active agent is present in an amount of about 15-25 wt% based on the total weight   of the adhesive matrix, and wherein the active agent is present at a concentration above its saturation concentration in the hydrophobic domain; wherein the hydrophilic domain and the hydrophobic domain are co-soluble in a solvent system and present in the adhesive matrix in a proportion to one another to solubilize an amount of the active agent greater than the amount of the active agent soluble in either domain alone, and wherein the adhesive matrix does not contain any component acting as a cross-linking agent for the acrylic polymer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 2, 4-6, 8, and 27 are allowed.
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617